Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon by this court. The appellant contended that section 241, subdivision 4 of the Labor Law of the State of New York (Consolidated Laws of New York, chapter 31, section 241, subdivision 4) insofar as the said law is construed to apply to the construction and erection of a post office building pursuant to a contract with the Treasury Department of the United States, upon land within the exterior boundaries of the State of New York but which is within the exclusive jurisdiction of the United States under article 1, section 8, clause 17 of the Constitution of the United States, is repugnant to the Constitution and laws of the United States in that it offends article 1, section 8 of the Constitution of the United States and 40 U.S. Code, sections 285, 341 and 342 (30 U.S. Stat. 614; 44 U.S. Stat. 630, 631) and is invalid when so applied.
"This court held that the aforesaid Labor Law of the State of New York is valid and not repugnant to any provision of the Constitution of the United States." (See 280 N.Y. 651.) *Page 731